395 Sawdust Road, #2137 The Woodlands, TX 77380 866-862-1719(P) 877-639-0675(F) October 21, 2013 VIA EDGAR US Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC20549 Re: Timothy Plan. File Nos. 811-08228 and 333-73248 Preliminary Proxy Statement Ladies and Gentlemen: On behalf of the Timothy Plan (the “Trust”), transmitted herewith for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 (the “1934 Act”) is Registrant's Preliminary Proxy Statement which will be used in connection with a special meeting of the shareholders of the Timothy Plan Defensive Strategies Fund (the “Fund”), a separate series of the Trust, to be held on Wednesday, December 6, 2013 (the “Special Meeting”).This Preliminary Proxy Statement consists of a notice of meeting, the proxy statement and form of proxy.This information, including the Proxy Statement, will be mailed to the Trust’s shareholders on or about November 1, 2013. The matters to be considered at the Special Meeting will be: 1. Approval of an investment sub-advisory agreement with CoreCommodity Management, LLC (formerly Jefferies Asset Management, LLC”) (“CCM”) by the Fund's shareholders.CCM currently manages the commodities investment portion of the Fund's securities portfolio, but on or about September 11, 2103, CCM underwent a change of control, which had the effect of terminating its existing agreement.After full consideration, the Trust's Board of Trustees decided to re-engage CCM to manage the commodities investment portion of the Fund's securities portfolio and seek shareholder ratification. 2. Such other business as may properly arise at the meeting. Please direct all questions or comments regarding the foregoing to me at 866-862-1719.Thank you for your consideration. Sincerely, DAVID D. JONES, Esq.
